Case 7:20-cv-00758-MFU-JCH Document 9 Filed 02/18/21 Page 1 of 1 Pageid#: 33


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 TIMOTHY BROOKS WILLIS, JR.,                       Civil Action No. 7:20-cv-00758
     Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Michael F. Urbanski
 DANVILLE CITY JAIL,                               Chief United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered January 19, 2021, the court directed plaintiff to submit within 20 days from the

date of the order the consent to withholding of filing fees form in order to complete the

application to proceed without prepayment of the filing fee. Plaintiff was advised that a failure

to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 18th day of February, 2021.
                                                                Michael F. Urbanski
                                                                Chief U.S. District Judge
                                                                2021.02.18 15:12:40
                                              __________________________________
                                                                -05'00'
                                                      Chief United States District Judge
